Per Curiam :
This is a case of a lieutenant in the Navy who was ordered by the commander in chief of the United States Atlantic Fleet to report to a rear admiral commanding the Fourth Division of the Atlantic Fleet, and is claiming additional pay as aid to said rear admiral.
This officer was not nominated as aid to the Secretary of the Navy by the commander in chief of the United States Atlantic Fleet nor by the rear admiral commanding the Fourth Division of the fleet.
Under the decision in the case of Knox v. United States, ante, p. 22, the plaintiff was not legally appointed aid, and therefore can not recover for the additional pay claimed by him.
It is ordered that his petition be, and the same is hereby, dismissed.